Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NUMBER 2 TO LOAN DOCUMENTS

 

THIS AMENDMENT NUMBER 2 TO LOAN DOCUMENTS (this “Second Amendment”), is entered
into as of February 12, 2009, by and among GVECR RESOURCE IV INC. (“Agent”), as
Agent and as a Lender, EMRISE CORPORATION, a Delaware corporation (“Parent”),
and Parent’s Subsidiaries that are signatories hereto (collectively with Parent,
“Borrowers”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and the Lenders named therein are parties to that
certain Credit Agreement, dated as of November 30, 2007, as amended by that
certain Amendment Number 1 to Loan Documents dated as of August 20, 2008 (as
further amended, restated, supplemented, or modified from time to time, the
“Credit Agreement”);

 

WHEREAS, Borrowers wish to obtain additional time to comply with certain
financial covenants in the Credit Agreement;

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Lender Group is willing to provide Borrowers with additional time to comply with
certain financial covenants and to revise certain other financial covenants in
the Credit Agreement consistent with other modifications made to the Credit
Agreement pursuant to the terms and conditions of that certain Amendment Number
1 to Loan Documents dated as of August 20, 2008;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Documents
as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT,
AS AMENDED HEREBY.


 


2.             AMENDMENT TO CREDIT AGREEMENT.


 


(A)           SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY THE ADDITION OF
THE FOLLOWING DEFINITIONS:


 

“Second Amendment” means that certain Amendment Number 2 to Loan Documents,
dated as of February 12, 2009, by and among Borrowers, Agent and the Lenders
party thereto.

 

“Second Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of the Second Amendment has been satisfied.

 


(B)           SECTION 2.2(G) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(g)         Subject to subsection (c) above, the principal of Term Loan C shall
be repaid in full on March 20, 2009.”

 


(C)           SECTION 2.4(D)(I) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED
AS FOLLOWS:


 

--------------------------------------------------------------------------------


 

“(i)          Each prepayment pursuant to subclauses (c)(i) and (c)(ii) above
(in each case except with respect to insurance proceeds and condemnation awards
related to a casualty or loss of Collateral) shall be applied first against the
outstanding balance of principal and interest on the Term Loan C and second
against the remaining installments of principal of the Term Loans (other than
Term Loan C) (if any) in the inverse order of maturity.”

 


(D)           SECTION 5.21 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

                “5.21       Additional Capital.  On or prior to March 20, 2009,
Borrowers shall provide evidence to Agent that Borrowers shall have received no
less than $5,000,000 in net proceeds (after the payment of all underwriting
commissions, investment banking fees and other fees and expenses associated
therewith) from either (i) the sale of the Stock or assets of a significant
subsidiary or division of Borrowers or (ii) the sale of Borrowers’ Stock on
terms acceptable to Agent in its reasonable discretion.”

 


3.             AMENDMENT TO TERM LOAN C NOTE.  THE TERM LOAN C NOTE DATED
AUGUST 20, 2008 IS AMENDED BY REPLACING “FEBRUARY 15, 2009” IN THE FIRST
PARAGRAPH WITH “MARCH 20, 2009.”  ALL OTHER TERMS OF THE TERM LOAN C NOTE REMAIN
THE SAME.


 


4.             CONDITIONS PRECEDENT TO THIS SECOND AMENDMENT.  THE SATISFACTION
OF EACH OF THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS SECOND AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


 


(A)           THE REPRESENTATIONS AND WARRANTIES IN THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE SECOND AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON SUCH DATE (EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN
EARLIER DATE);


 


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF OR AS OF THE SECOND AMENDMENT EFFECTIVE DATE;


 


(C)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, AGENT, ANY LENDER OR ANY OF THEIR
AFFILIATES;


 


(D)           NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED;


 


(E)           ON OR PRIOR TO THE SECOND AMENDMENT EFFECTIVE DATE, BORROWERS
SHALL HAVE PAID PRIVATE EQUITY MANAGEMENT GROUP, INC. (“PEMG”) AN ADVISORY FEE
EQUAL OF $100,000 IN CASH TO COMPENSATE PEMG FOR ITS ONGOING ADVICE RELATING TO
BORROWERS’ OVERALL FINANCING AND CAPITALIZATION STRUCTURE.  THE ADVISORY FEE
SHALL BE DUE AND PAYABLE IN FULL ON THE SECOND AMENDMENT EFFECTIVE DATE AND
NON-REFUNDABLE WHEN PAID;


 


(F)            BORROWERS SHALL HAVE EXECUTED AND DELIVERED THIS SECOND AMENDMENT
TO AGENT BY NO LATER THAN FEBRUARY 12, 2009; AND


 

2

--------------------------------------------------------------------------------


 


(G)           BORROWERS SHALL HAVE EXECUTED AND DELIVERED TO AGENT TWO SECOND
AMENDED AND RESTATED WARRANT AGREEMENTS, EACH IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT.  THE SECOND AMENDED AND RESTATED WARRANT AGREEMENTS WILL,
COLLECTIVELY, AMEND AND RESTATE THE AMENDED AND RESTATED WARRANT AGREEMENT DATED
AUGUST 20, 2008 AND WILL, COLLECTIVELY, PROVIDE FOR THE SAME AGGREGATE NUMBER OF
SHARES OF PARENT’S COMMON STOCK ISSUABLE UPON EXERCISE OF THE SECOND AMENDED AND
RESTATED WARRANT AGREEMENTS AS WERE ORIGINALLY ISSUABLE UNDER THE TERMS OF THE
AMENDED AND RESTATED WARRANT AGREEMENT, WITH ONE-HALF OF THE AGGREGATE NUMBER OF
SHARES ISSUABLE UNDER THE AMENDED AND RESTATED WARRANT AGREEMENT ISSUABLE UNDER
EACH SECOND AMENDED AND RESTATED WARRANT AGREEMENT.  THE SECOND AMENDED AND
RESTATED WARRANT AGREEMENTS WILL ALSO PROVIDE FOR A REDUCTION IN THE EXERCISE
PRICE OF ONE-HALF OF THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UNDER THE AMENDED AND RESTATED WARRANT AGREEMENT.  ONE OF THE SECOND AMENDED AND
RESTATED WARRANT AGREEMENTS WILL PROVIDE FOR THE PURCHASE OF UP TO 387,879
SHARES OF PARENT’S COMMON STOCK (SUCH NUMBER OF SHARES REFLECTING PARENT’S
1-FOR-3.75 REVERSE SPLIT OF ITS COMMON STOCK EFFECTIVE NOVEMBER 19, 2008) AT AN
EXERCISE PRICE OF $1.99 PER SHARE.  THE OTHER SECOND AMENDED AND RESTATED
WARRANT AGREEMENT WILL PROVIDE FOR THE PURCHASE OF UP TO 387,879 SHARES OF
PARENT’S COMMON STOCK (SUCH NUMBER OF SHARES REFLECTING PARENT’S 1-FOR-3.75
REVERSE SPLIT OF ITS COMMON STOCK EFFECTIVE NOVEMBER 19, 2008) AT AN EXERCISE
PRICE OF $1.80 PER SHARE.


 


5.             CONSTRUCTION.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.


 


6.             ENTIRE AMENDMENT; EFFECT OF SECOND AMENDMENT.  THIS SECOND
AMENDMENT, AND THE TERMS AND PROVISIONS HEREOF, CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PRIOR OR CONTEMPORANEOUS AMENDMENTS RELATING TO THE SUBJECT MATTER HEREOF. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND
OTHER LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  TO
THE EXTENT ANY TERMS OR PROVISIONS OF THIS SECOND AMENDMENT CONFLICT WITH THOSE
OF THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF
THIS SECOND AMENDMENT SHALL CONTROL.  THIS SECOND AMENDMENT IS A LOAN DOCUMENT.


 


7.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS SECOND AMENDMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE
THIS SECOND AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS SECOND AMENDMENT BY TELEFACSIMILE SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS SECOND
AMENDMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS SECOND
AMENDMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART
OF THIS SECOND AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF
THIS SECOND AMENDMENT.


 


8.             MISCELLANEOUS.


 


(A)           UPON THE EFFECTIVENESS OF THIS SECOND AMENDMENT, EACH REFERENCE IN
THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREIN,” “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING


 

3

--------------------------------------------------------------------------------


 


TO THE CREDIT AGREEMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT AS AMENDED
BY THIS SECOND AMENDMENT.


 


(B)           UPON THE EFFECTIVENESS OF THIS SECOND AMENDMENT, EACH REFERENCE IN
THE LOAN DOCUMENTS TO THE “CREDIT AGREEMENT,” “THEREUNDER,” “THEREIN,” “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER
TO THE CREDIT AGREEMENT AS AMENDED BY THIS SECOND AMENDMENT.


 

[signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

 

 

Title:

 

 

 

 

 

 

CXS LARUS CORPORATION

 

RO ASSOCIATES INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

 

 

Title:

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

GVEC RESOURCE IV INC., as Agent and a
Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Title:

/s/ Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

Title:

/s/ Authorized Signatory

 

5

--------------------------------------------------------------------------------